



COURT OF APPEAL FOR ONTARIO

CITATION: Damiani v. QSR Group Inc., 2019
    ONCA 725

DATE:  20190916

DOCKET: C66499

Hoy A.C.J.O., Nordheimer and
    Jamal JJ.A.

BETWEEN

Lucy
    Damiani

Appellant (Defendant)

and

QSR Group Inc.

Respondent (Plaintiff)

M. Tubie, for the appellant

Cameron D. Neil, for the respondent

Heard and released orally:  September 13, 2019

On
    appeal from the judgment of Justice D. Gray of the Superior Court of Justice,
    dated January 10, 2019.

REASONS FOR DECISION

[1]

The appellant appeals the judgment of Gray J.,
    dismissing her motion to set aside her noting in default and granting default
    judgment to the respondent. She argues that Gray J. erred in his assessment of
    the merits of her defence.

[2]

On March 5, 2019, Harvison Young J.A. dismissed
    the appellants motion for a stay pending appeal. In her endorsement, she
    comprehensively reviewed the background of this matter and, in considering
    whether the appellant had demonstrated that there was a serious issue to be
    tried, addressed the arguments the appellant makes on this appeal.

[3]

We agree with Harvison Young J.A.s analysis of
    the appellants arguments. We conclude that this appeal is without merit. There
    is no basis to interfere with the discretionary decision of Gray J.

[4]

Accordingly, this appeal is dismissed. We award
    costs of the appeal, fixed in the amount of $4,600, to the respondent.

Alexandra
    Hoy A.C.J.O.

I.V.B.
    Nordheimer J.A.

M.
    Jamal J.A.


